Exhibit W2 Energy, Inc. SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is made and entered into effective as of March 30, 2009 (the “Effective Date”) by and between W2 Energy, Inc., a Nevada corporation (the “Company”), and Access Capital Fund I, LLC, a Nevada limited liability company (the “Purchaser”).The Company and Purchaser shall each be referred to as a “Party” and collectively as the “Parties.” 1.PURCHASE OF SECURITIES:On the Closing Date (as hereinafter defined), subject to the terms and conditions set forth in this Agreement, the Purchaser hereby agrees to purchase, and the Company hereby agrees to sell, a Convertible Promissory Note of even date herewith (the “Note”) in the original principal amount of Twenty Five Thousand Dollars ($25,000.00) (the “Purchase Price”).The Note shall be convertible into common stock of the Company (the “Conversion Shares” and together with the Note, the “Securities”). 2.CLOSING AND DELIVERY: a)Upon the terms and subject to the conditions set forth herein, the consummation of the purchase and sale of the Note (the “Closing”) shall be held simultaneous with the execution of this Agreement, or at such other time mutually agreed upon between the constituent Parties (the “Closing Date”).The Closing shall take place at the offices of the Purchaser set forth in Section 6 hereof, or by the exchange of documents and instruments by mail, courier, facsimile and wire transfer to the extent mutually acceptable to the Parties hereto. b)At the Closing: (i)The Company shall deliver to the Escrow Agent (as defined in the Escrow Agreement in the form attached hereto as Exhibit B”) fully executed copies of the following: A. the Note in the form attached hereto as Exhibit A; B. the Escrow Agreement in the form attached hereto as Exhibit B; C. the Irrevocable Instruction Letter to Transfer Agent in the form attached hereto as Exhibit C; D. the Conflict Waiver entered into between the Company and The Lebrecht Group, APLC; and E. the security shares as set forth in Section 4(e) hereof. (ii)The Company shall deliver to the Purchaser fully executed copies of the following: A. the Auditor Agreement in the form attached hereto as Exhibit D; and Page 1 of 8 B. the Unanimous Written Consent of Directors of the Company in the form attached hereto as Exhibit E. (iii)The Purchaser shall deliver to the Escrow Agent the Purchase Price. 3.REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER:The Purchaser hereby represents, warrants and agrees as follows: a)Purchase for Own Account.Purchaser represents that it is acquiring the Note solely for its own account and beneficial interest for investment and not for sale or with a view to distribution of the Securities or any part thereof, has no present intention of selling (in connection with a distribution or otherwise), granting any participation in, or otherwise distributing the same, and does not presently have reason to anticipate a change in such intention. b)Ability to Bear Economic Risk.Purchaser acknowledges that an investment in the Securities involves a high degree of risk, and represents that it is able, without materially impairing its financial condition, to hold the Securities for an indefinite period of time and to suffer a complete loss of its investment. c)Access to Information.The Purchaser acknowledges that the Purchaser has been furnished with such financial and other information concerning the Company, the directors and officers of the Company, and the business and proposed business of the Company as the Purchaser considers necessary in connection with the Purchaser’s investment in the Note.As a result, the Purchaser is thoroughly familiar with the proposed business, operations, properties and financial condition of the Company and has discussed with officers of the Company any questions the Purchaser may have had with respect thereto.The Purchaser understands: (i) The risks involved in this investment, including the speculative nature of the investment; (ii) The financial hazards involved in this investment, including the risk of losing the Purchaser’s entire investment; (iii)The lack of liquidity and restrictions on transfers of the Securities; and (iv)The tax consequences of this investment. The Purchaser has consulted with the Purchaser’s own legal, accounting, tax, investment and other advisers with respect to the tax treatment of an investment by the Purchaser in the Note and the merits and risks of an investment therein. Page 2 of 8 d)Securities Part of Private Placement.The Purchaser has been advised that the Securities have not been registered under the Securities Act of 1933, as amended (the “Act”), or qualified under the securities law of any state, on the ground, among others, that no distribution or public offering of the Securities is to be effected and the Securities will be issued by the Company in connection with a transaction that does not involve any public offering within the meaning of section 4(2) of the Act and/or Regulation D as promulgated by the Securities and Exchange Commission under the Act, and under any applicable state blue sky authority.The Purchaser understands that the Company is relying in part on the Purchaser’s representations as set forth herein for purposes of claiming such exemptions and that the basis for such exemptions may not be present if, notwithstanding the Purchaser’s representations, the Purchaser has in mind merely acquiring the Securities for resale on the occurrence or nonoccurrence of some predetermined event.The Purchaser has no such intention. e)Further Limitations on Disposition.Purchaser further acknowledges that the Securities are restricted securities under Rule 144 of the Act, and, therefore, any certificates reflecting the ownership interest in the Securities will contain a restrictive legend substantially similar to the following: THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE HOLDER THAT SUCH REGISTRATION IS NOT REQUIRED. f)Accredited Investor Status.
